Title: From George Washington to Arthur St. Clair, 10 January 1781
From: Washington, George
To: St. Clair, Arthur


                        
                            
                            Dear Sir
                            Head Quarters New Windsor 10th Jany 1781  OClock P.M.
                        
                        Your favors of the 7th and 8th from Morris Town both reached me in the course of this day. I cannot conceive
                            how Major Fishbourne could have misunderstood me as to my intention of going down. The postscript of my letter of the 3d to
                            General Wayne, which was added after I had consulted Governor Clinton and the General Officers was to the contrary. Upon
                            receiving your letter of the 7th I sent directions to General Heath to assemble all the General Officers and Officers
                            commanding Corps at his Quarters tomorrow Morning, where I will meet them. What I have to propose is of too delicate a
                            nature to commit to paper, neither can I say, untill I have had the meeting, whether it will be prudent for me to go down
                            toward Morris—You shall hear from me after the meeting is over. I think it appears by the letter which has fallen into
                            your hands that there has not been much, if any intercourse between the Mutineers and Sir H. Clinton. And if the future
                            correspondence can be intercepted, it will embarrass the British and the troops. You will have been the best judges of the
                            kind of answer which it would be proper to give to Sir Henry’s message: But as we had not force sufficient to wish to
                            decoy him out, perhaps it will have been most prudent to answer him in the negative.
                        I am certain that in consequence of my letter to General Wayne, of the 8th, every offer that could with
                            propriety be made has been made. What further is to be done can be better judged if by you on the spot, than by me at this
                            distance—The steps you have hitherto taken are judicious and strictly proper.
                        Be pleased to thank the Marquis and Colo. Laurens for their letters, which a press of business prevents me
                            from answering.
                        If I do go down it will be by Chester—Warwick Colo. Sewards—Davenports Mill and to Morris Town. You will send
                            Expresses on that Route; but do not let it be known that I mean to take it. I am with great Regard Dear Sir Your most obt
                            Servt 
                        
                            Go: Washington
                        
                    